              Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 1 of 10




              In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 16-1275V
                                     Filed: November 6, 2019
                                          UNPUBLISHED


    BETH COOK, on behalf of B.T., a
    minor child,                                              Special Master Horner

                         Petitioner,                          Attorneys’ Fees and Costs Decision;
    v.                                                        Guardianship Costs; Guardianship
                                                              Maintenance Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                  DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On August 6, 2019, following a decision awarding damages based on the parties’
stipulation, petitioner moved for an award of attorneys’ fees and costs in the total
amount of $44,634.04, including $9,572.75 incurred in guardianship proceedings to
establish an estate and trust for B.T. and a further $10,090.50 to be incurred in the
future maintenance and discharge of B.T.’s estate. (ECF No. 52.) For the reasons
discussed below, I award petitioner attorneys’ fees and costs in the amount of
$40,543.54.

         I.    Procedural History
       Petitioner initiated this action on October 5, 2016, alleging that her minor child,
B.T., experienced inflammatory demyelinating polyneuropathy caused by certain
vaccinations administered to him on October 24, 2013. (ECF No. 1.) Initially, the

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.


                                                       1
        Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 2 of 10



parties announced their tentative settlement of this case on March 23, 2018. (ECF No.
33.) However, petitioner subsequently advised the court that pursuant to Washington
state law, she is required to seek court approval prior to settling her son’s claim and to
appoint an independent settlement guardian ad litem. (ECF No. 36.)
       Specifically, Washington state law requires that:
       In every settlement of a claim, whether or not filed in court, involving the
       beneficial interest of an unemancipated minor or a person determined to be
       disabled or incapacitated under RCW 11.88, the court shall determine the
       adequacy of the proposed settlement on behalf of such affected person and
       reject or approve it. If a suit for recovery on behalf of the affected person
       has been previously maintained, then the petition shall be filed in that
       county, or if no such suit exists, then in the county where the affected person
       resides, unless either court orders otherwise.
WA SPR 98.16W(a).
       Petitioner retained Deborah Holbert to represent her in the establishment of the
minor’s estate. On June 25, 2018, petitioner was appointed full guardian of the estate
of B.T., an incapacitated person, by order of the Superior Court of Washington County,
County of Island. (ECF No. 37-2; Ex. 7.) The order specifies that the guardianship shall
remain in effect until B.T. turns 18 years old. (Ex. 7, p. 6.) In accordance with
Washington state law, Curtis Coyne was appointed by the court as the settlement
guardian ad litem on the same day. (Id. at 9-13.)
       On November 25, 2018, the settlement guardian ad litem prepared a report
confirming the parties’ proposed settlement as reasonable and requesting that the court
adopt it. (ECF No. 52-4; Ex. 11, pp. 16-30.) Notably, however, although the proposed
settlement called for a lump sum payment, the settlement guardian ad litem
recommended an irrevocable special needs trust with petitioner and a designated trust
company as co-trustees, contemplating that final distribution under the terms of the trust
would not occur until sometime after B.T. reached 18 years of age. (Ex. 11, p. 27.) He
recommended Gary Gill to draft the trust. (Id. at 27-28.)
       On December 17, 2018, the Superior Court of Washington, County of Island,
approved the Settlement Guardian Ad Litem Report. (Ex. 17, pp. 1-2.) The court
required that any disbursed funds be held in a blocked account until a proposed trust
had been approved by the court. (Id.)
       On January 29, 2019, the parties filed a signed stipulation memorializing their
settlement of this case. (ECF No. 46.) The stipulation awards petitioner $11,000.00 for
her own unreimbursed past medical expenses as well as $154,000.00 in her capacity as
guardian/conservator of B.T.’s estate to be used solely for the benefit of B.T. in a
manner consistent with Section 15(a) and (d) of the Vaccine Act. (Id. at 2-3.) The
stipulation further requires that petitioner be guardian/conservator of B.T.’s estate

                                             2
        Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 3 of 10



“under the laws of the State of Washington.” (Id. at 3.) The stipulation was adopted as
the decision of the special master on January 29, 2019, and judgment entered on
February 7, 2019. (ECF Nos. 47, 49.)
        On May 20, 2019, the Superior Court of Washington, County of Island, approved
petitioner’s proposed trust and authorized deposit of the settlement funds into the trust.
(Ex. 17, pp. 4-5.)
        On August 6, 2019, petitioner filed a motion seeking an award of attorneys’ fees
and costs pursuant to Section 15(e) of the Vaccine Act. (ECF No. 52.) Petitioner seeks
the following amounts:
   •   $21,572.90 representing attorneys’ fees by the firm Maglio, Christopher & Toale,
       P.A. (“the Maglio firm”), incurred relative to the instant action; and
   •   $3,397.89 in costs incurred by the Maglio firm on behalf of petitioner relative to
       the instant action; and
   •   $2,090.50 in attorneys’ fees by Deborah Holbert relative to the guardianship
       proceedings in the Washington Superior Court; and
   •   $5,500.00 in fees by Curtis Coyne relative to his acting as court-required, and
       court-appointed, Settlement Guardian Ad Litem; and
   •   $1,982.25 in attorneys’ fees by Gary Gill relative to the drafting of trust
       documents; and
   •   $10,090.50 in attorneys’ fees by Deborah Holbert relative to future maintenance
       and discharge of the guardian estate.
(Id. at 2-6.) Pursuant to General Order No. 9, petitioner filed a signed statement
confirming that she has not personally incurred any costs relating to this matter. (ECF
No. 52-7; Ex. 14.)
       On September 9, 2019, respondent filed a response to petitioner’s motion for
attorneys’ fees and costs. (ECF No. 56.) Respondent agreed that the statutory
requirements for an award of attorneys’ fees and costs have been met and deferred to
the special master’s discretion regarding the reasonableness of all of the requested fees
except for the $10,090.50 requested for future maintenance and discharge of the
guardian estate. (Id. at 2-3.) Respondent requested that the request for fees
associated with guardianship maintenance be denied. (Id. at 6.) Petitioner filed a reply
on September 16, 2019. (ECF No. 57.)
      On October 4, 2019, I issued an order requiring petitioner to clarify, as a matter
of Washington state law, the interval at which future guardian accounts will be required.
(ECF No. 58.) On November 4, 2019, petitioner filed an order of the Superior Court of




                                            3
            Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 4 of 10



Washington, County of Island, dated October 31, 2019. (ECF No. 59; Ex. 18.) That
order set the interval for guardian accountings at 36 months.2 (Id.)
           Accordingly, petitioner’s motion is now ripe for resolution.
    II.       Fees and Costs Incurred by the Maglio Firm
       Section 15(e)(1) of the Vaccine Act allows for the special master to award
“reasonable attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). The
determination of the amount of reasonable attorneys' fees is within the special master's
discretion. See, e.g., Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1520
(Fed. Cir. 1993). Special Masters have “wide latitude in determining the
reasonableness of both attorneys’ fees and costs.” Hines v. Sec’y of Health & Human
Servs., 22 Cl. Ct. 750, 753 (Fed. Cl. 1991). Moreover, special masters are entitled to
rely on their own experience and understanding of the issues raised. Wasson v. Sec’y
of Health & Human Servs., 24 Cl. Ct. 482, 483 (Fed. Cl. 1991) aff’d in relevant part, 988
F.2d 131 (Fed.Cir.1993) (per curiam).
       With regard to the fees and costs generated by counsel of record in the instant
action, I have reviewed the billing records submitted with petitioner’s request. In my
experience, the request for attorneys’ fees and costs incurred by the Maglio firm
appears reasonable and I find no cause to reduce the requested hours or rates.
Moreover, as noted above, respondent raised no opposition to this aspect of petitioner’s
motion, instead deferring to my discretion. (ECF No. 56, pp. 3-4.)
      Accordingly, petitioner is awarded $24,970.79 to be payable jointly to her and to
the Maglio firm, representing $21,572.90 in attorneys’ fees and $3,397.89 in costs.
    III.      Prior Fees Incurred by Attorneys Holbert, Coyne and Gill
        In addition to the fees and costs generated by the Maglio firm, petitioner also
seeks reimbursement of attorneys’ fees related to the guardianship proceedings she
undertook in order to collect B.T.’s award of damages. Where, as here, guardianship is
incorporated into the terms of an award based on stipulation, special masters have
often awarded costs relating to the establishment of the guardianship estate in the form
of attorneys’ fees. See, e.g., Martin v. Sec’y of Health & Human Servs., No. 16-318V,
2019 WL 625442 (Fed. Cl. Spec. Mstr. Jan. 22, 2019); Derenzo v. Sec’y of Health &
Human Servs., No. 16-35V, 2018 WL 1125231 (Fed. Cl. Spec. Mstr. Jan. 9, 2018);
Cansler v. Sec'y of Health & Human Servs., No. 09-596V, 2011 WL 597791, at *3 (Fed.
Cl. Spec. Mstr. Feb. 2, 2011); Finet v. Sec'y of Health & Human Servs., No. 03-348V,
2011 WL 597792, at *3 (Fed. Cl. Spec. Mstr. Jan. 31, 2011).



2
 Pursuant to RCW 11.92.040(2)-(3), reports are typically due annually within ninety days of the
anniversary of the appointment; however, the court has discretion to allow reports at intervals of up to 36
months.


                                                     4
          Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 5 of 10



       In light of the above-discussed procedural history, I find an award for the costs
incurred relative to the establishment of a guardianship estate, as well as approval of
the settlement by the settlement guardian ad litem, and establishment of the court-
approve trust, to be reasonable. Notably, all of these incurred fees are attendant to the
stipulated requirement that petitioner be the legal guardian/conservator of the estate of
B.T. and the requested amounts have already been authorized by the Superior Court of
Washington for disbursement out of B.T.’s award of damages. (ECF No. 52-10; Ex. 17.)
        Moreover, each of the three attorneys participating in the guardianship
proceedings – Ms. Holbert as petitioner’s counsel, Mr. Coyne as the settlement
guardian ad litem, and Mr. Gill as drafter of the trust documents – has submitted
detailed billing records indicating their hourly rates and hours billed. (ECF No. 52-3; Ex.
10; ECF No. 52-4; Ex. 11; ECF No. 52-5; Ex. 12.) I have reviewed the billing records
submitted with petitioner’s request. In my experience, these requests for attorneys’ fees
and costs appear reasonable and I find no cause to reduce the requested hours or
rates. Additionally, as noted above, respondent raised no opposition to this aspect of
petitioner’s motion, instead deferring to my discretion. (ECF No. 56, pp. 3-4.)
       Accordingly, petitioner is awarded $2,090.50 to be paid jointly to petitioner and
her attorney, Deborah Holbert, $5,500.00 to be paid jointly to petitioner and the Estate
of B.T. for fees from attorney Curtis Coyne, and $1,982.25 to be paid jointly to petitioner
and the Estate of B.T. for fees from attorney Gary Gill.
   IV.      Fees by Attorney Holbert for Future Maintenance and Discharge
       Lastly, petitioner seeks reimbursement of future costs associated with
maintaining and discharging B.T.’s estate. In support of this request, petitioner
submitted a letter from The Law Office of Deborah Holbert, PLLC, documenting the fees
and costs associated with maintaining and discharging B.T.’s estate. (ECF No. 52-6;
Ex. 13.)
         a. Availability of fees for future maintenance and discharge of the estate
        There have been several prior decisions in which special masters have
addressed future maintenance and discharge costs and arrived at differing conclusions.
See, e.g., Martin, 2019 WL 625442 (awarding costs associated with prepayment of a
bond required for maintenance of guardianship); Barrett v. Sec’y of Health & Human
Servs., No. 09-389V, 2014 WL 2505689 (Fed. Cl. Spec. Mstr. May 13, 2014) (denying
costs for annual reports). A significant issue in these cases has been whether the
specific language Section 15(e)(1) of the Vaccine Act, allowing for reasonable attorneys’
fees and costs “incurred on any proceeding on such petition,” allows for costs that are
legally required, but which have not yet occurred.
      Most recently, this issue was taken up by the Federal Circuit in McCulloch v.
Secretary of Health & Human Services, 923 F.3d 998 (Fed. Cir. 2019). In that case, the
special master had awarded future guardianship maintenance expenses made

                                             5
          Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 6 of 10



necessary under Florida law. Respondent did not challenge the initial costs of
establishing the guardianship, but argued that the “incurred in” language of Section
15(e)(1) excludes future payments for guardianship maintenance because they have yet
to be made. McCulloch, 923 F.3d at 1002.
       The Federal Circuit rejected that argument. Specifically, citing Black v. Secretary
of Health & Human Services, 93 F.3d 781 (Fed. Cir. 1996), which addressed the phrase
“incurred reasonable expenses” in a different, subsequently amended, section of the
Vaccine Act, the McCulloch Court reasoned:
        Black explains that “[i]n ordinary usage, ... to ‘incur’ expenses means to pay
        or become liable for them.” In one common usage, a person becomes liable
        for yet-to-arise expenses at the time of undertaking an obligation to pay
        those expenses if and when they arise. That notion fits the present context
        much better than the government's notion that no current liability has
        attached for future years' guardian-maintenance expenses even though
        maintaining the guardianship is a legal precondition to continuing receipt of
        the annuity portion of the merits-judgment compensation for [the minor].
Id. at 1003 (internal citations omitted) (emphasis original).
         Notably, however, the McCulloch Court also reaffirmed that the prior Black
decision does stand for the proposition that “the phrase ‘incurred reasonable expenses’
. . . ‘does not refer to anticipated payments or obligations for which liability has not
already attached.’” Id. at 1002 (quoting Black, 93 F.3d at 786). Rather, the Court
stressed that the damages award at issue in McCulloch included future annuity
payments, payment of which was dependent upon maintenance of the guardianship. Id.
In that regard, the Federal Circuit noted that the McCulloch case differed from a prior
decision, Crespo v. Secretary of Health & Human Services, 139 Fed. Cl. 231 (2018),
wherein the Court of Federal Claims concluded that the award of a lump sum payment
required only the establishment, but not the maintenance of, a guardianship estate.3 Id.
       As in McCulloch, respondent has not challenged the initial expenses related to
establishing the estate in this case, but does oppose an award of the future costs.
Respondent argues that in this case there are no ongoing future payments of
compensation and therefore no requirement for maintenance of the guardianship as a
precondition to receipt of future compensation as was the case in McCulloch. (ECF No.

3 The reasoning in Crespo was that the special master’s decision awarding damages “only recognized the
establishment of [the minor]'s guardianship, not the maintenance of it, as an essential prerequisite for [the
minor]'s guardian to receive the award. Petitioner's but for assertion overlooks the criterion distinguishing
costs incurred for obtaining authorization as a legal representative, which is required under the Act, to
establish a guardianship, which is required at respondent's behest in a stipulation, from those costs
incurred for maintaining the guardianship, which is not.” Crespo, 139 Fed. Cl. at 236 (quoting the
decision below at 2017 WL 6763078, at * 7).



                                                     6
         Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 7 of 10



56, p. 5.) Accordingly, respondent argues that “petitioner has not established that the
fees she seeks here fall within the confines of the Federal Circuit’s decision in
McCulloch. Thus, petitioner’s request for future guardianship maintenance fees should
be denied.” (Id. at 6.)
        In response, petitioner argues that the Federal Circuit’s discussion of the prior
Crespo case within the McCulloch decision was dicta. (ECF No. 57, p. 3.) Petitioner
suggests that “[t]he issue of whether maintenance expenses for a minor’s estate may be
paid by the NVICP [i.e. National Vaccine Injury Compensation Program] under 42.
U.S.C. §300aa-15(e) with the award of a lump sum only was not before the Federal
Circuit in McCulloch. There is no binding authority on the OSM with these facts.” (Id.)
       Petitioner further argues that:
       The requirement for an estate is made to provide some protection over the
       NVICP awards made to minors and other incapacitated persons. The
       NVICP, through Respondent and the Court, avails itself of state court
       protections for such individuals.
       Importantly, once triggered by the NVICP award, the Washington state
       protections of B.T.’s NVICP award cannot be concluded until B.T. turns 18,
       dies, or exhausts his NVICP funds. This is true for many, if not most, state
       court guardian or conservator estates relied upon by Respondent to protect
       a minor’s NVICP award.
(Id. at 2-3.)
        I agree with petitioner that facts consistent with the instant case have not been
examined by the Federal Circuit. Moreover, although the Federal Circuit in McCulloch
cited the prior Crespo decision as distinguishable, the McCulloch Court neither indicated
how a case like Crespo would be decided nor expressed that future guardianship costs
would only be available under the then present facts. Respondent is therefore
unpersuasive in arguing that future guardianship costs are available only when they fall
squarely within the confines of the McCulloch holding. Rather, as petitioner notes, there
is no binding precedent directly addressing the instant set of facts. Nonetheless, the
McCulloch decision does provide significant guidance in that the Federal Circuit has
indicated that the “incurred” language of Section 15(e)(1), though it does not include
anticipated expenses for which liability has not yet attached, may be interpreted as
including yet-to-arise expenses in at least some circumstances, explaining in relation to
Section 15(e)(1) that “a person becomes liable for yet-to-arise expenses at the time of
undertaking an obligation to pay those expenses if and when they arise.” McCulloch,
923 F.3d at 1003.
       In this case, the proceedings before the Office of Special Masters and the
Superior Court of Washington are not easily separated. As described above, the
stipulation executed by the parties requires not merely that the petitioner be an estate

                                            7
         Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 8 of 10



guardian generally, but specifically that petitioner be guardian of the estate of B.T.
“under the laws of the State of Washington.” (ECF No. 46, p. 3.) For reasons dictated
by Washington state law and to advance resolution of this case, petitioner became
guardian of B.T.’s estate in advance of the parties’ execution of their stipulation
resolving this case and filed the order of appointment on June 28, 2018. (ECF No. 37-
2; Ex. 7.) That order of appointment makes clear that the guardianship shall continue
until B.T. reaches majority age, that approved and reasonable legal fees may be paid
out of estate assets (i.e. $1,850 in fees for Ms. Holbert were approved for deduction for
estate assets upon creation of the estate), and that guardian accounts will be required
at maximum intervals of 36 months by operation of RCW 11.92.040(2)-(3).4 (Ex. 7, p.
7.) Moreover, the report of the settlement guardian ad litem, required by Washington
state law and approved by the Washington court prior to full execution of the stipulation,
further confirms that B.T.’s award, though a lump sum, will remain in trust, that
reimbursement of at least some legal fees from the NVICP was anticipated by the
approving court, and that any legal fees not reimbursed by the NVICP will be deducted
from the corpus of B.T.’s damages award.5 (ECF No. 52-4; Ex. 11, p. 29.)
       In other words, at the time the parties’ stipulation conditioned payment of B.T.’s
lump sum award on petitioner being guardian of the estate of B.T. in accordance with
Washington state law, the conditions of maintenance and discharge of the estate had
already become concrete, apparent, and attached to B.T.’s estate by operation of court
order by the Superior Court of Washington, County of Island. Moreover, absent that
court’s approval, it does not appear that petitioner would have been able to resolve this
case on the stipulated terms. See WA SPR 98.16W(a). This context renders the line
drawn in Crespo between establishment and maintenance of the estate as a
prerequisite to payment much more difficult to draw in this case.
        Thus, although the award in this case was a lump sum only, at the time of full
execution of the stipulation B.T.’s estate had necessarily become liable for any costs
associated with a minimum number of future guardian accounts by operation of the laws
of the State of Washington and by specific order of the probate court overseeing B.T.’s
estate, approval by that court having been necessary to finally executing that settlement
in the first place. Notwithstanding that B.T.’s award was a lump sum, I view this
circumstance as consistent with the understanding of “incurred” as articulated by the
McCulloch court. Accordingly, I find that reasonable fees to cover future maintenance
and discharge of B.T.’s estate is appropriate in this case.



4
  The court later confirmed in a subsequent order that guardian accounts will be required at 36-month
intervals and that the next account is due September 25, 2021. (Ex. 18.)

5To be clear, the future maintenance and discharge fees at issue here were not discussed in the
settlement guardian ad litem’s recommendation; however, the Washington Superior Court has
consistently directed the guardian to disburse reasonable attorneys’ fees out of the estate assets
notwithstanding that reimbursement from the NVICP has not yet been determined. (See, e.g. Ex. 17.)

                                                    8
          Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 9 of 10



         b. Amount of the award for future maintenance and discharge of the estate
       Ms. Holbert estimated that each guardianship report required by the court will
cost approximately $2,000.00, which she indicated represents 10 hours at $200 per
hour. (Ex. 13.) I find that petitioner’s representation as to the cost of each accounting is
reasonable. Of note, the calculation is consistent with the fees and costs already
generated by Ms. Holbert in connection with B.T.’s estate and already approved by the
Superior Court of Washington.
       Subsequent to petitioner’s filing of her motion for attorneys’ fees and costs, the
Superior Court of Washington issued an order confirming that the accounting interval for
B.T.’s estate at every 36 months, the minimum allowable under Washington state law.
(Ex. 18.) Accordingly, only three future accountings will be necessary – one in 2021,
one in 2024, and a final accounting when the estate closes in 2027.6
        Thus, I find that $6,000.00 represents a reasonable amount to cover the fees
associated with future maintenance and discharge of B.T.’s estate.7 Accordingly,
petitioner is awarded $6,000.00 to be paid jointly to petitioner and the Estate of B.T. for
attorneys’ fees associated with the maintenance and discharge of B.T.’s estate.
    V.      Conclusion
      For all the reasons discussed above, I award petitioner reasonable attorneys’
fees and costs pursuant to Section 15(e)(1) of the Vaccine Act in the reduced amount of
$40,543.54 as follows:
            •   A lump sum of $24,970.79 in the form of a check payable to petitioner
                and petitioner’s counsel, Danielle A. Strait, Esq., to be forwarded to
                Maglio Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota,
                Florida 34236; and




6Petitioner had assumed an accounting would be filed every two years, requiring a total of four. (Ex. 13.)
Pursuant to RCW 11.92.040(2)-(3), reports are typically due annually within ninety days of the
anniversary of the appointment; however, the court has discretion to allow reports at intervals of up to 36
months. An additional report is due within 90 days of the termination of the guardianship appointment.

7 In her letter, dated August 2, 2019, Ms. Holbert indicated that $2,090.50 of the requested amount
represents costs to prepare the initial guardianship report which was required within 60 days of deposit of
the settlement funds and which she confirmed as “completed.” (Ex. 13.) No billing records were filed to
support an award for these prior services and so they are not awarded. See, e.g., Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 205-06 (2009) (noting that fee applicants bear the burden of
establishing entitlement to an award by documenting appropriate hours expended.) Notably, however, the
amount of $2,090.50 corresponds to the outstanding balance of Ms. Holbert’s past invoices which are
current through May 31, 2019. (Ex. 10, p. 5.) Thus, it may be that in calculating her request for fees and
costs, petitioner inadvertently double-counted Ms. Holbert’s request for fees for Ms. Holbert’s previously-
rendered services.


                                                     9
         Case 1:16-vv-01275-UNJ Document 61 Filed 12/02/19 Page 10 of 10



            •   A lump sum of $2,090.50 in the form of a check payable to petitioner
                and petitioner’s guardianship counsel, Debora Holbert, Esq., to be
                forwarded to Maglio Christopher & Toale, PA, 1605 Main Street, Suite
                710, Sarasota, Florida 34236; and

            •   A lump sum of $13,482.25 in the form of a check payable to petitioner
                and the Estate of B.T., representing $5,500.00 in reimbursement of
                fees by Curtis Coyne, Esq., $1,982.25 in reimbursement of fees by
                Gary Gill, Esq., and $6,000.00 in reimbursement of maintenance and
                discharge fees to be incurred for guardian accounts in 2021, 2024,
                and 2027, to be forwarded to Maglio Christopher & Toale, PA, 1605 Main
                Street, Suite 710, Sarasota, Florida 34236.
        The clerk of the court shall enter judgment in accordance herewith.8


IT IS SO ORDERED.


                                                           s/Daniel T. Horner
                                                           Daniel T. Horner
                                                           Special Master




8 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                     10
